     Case 2:19-cr-00642-VAP Document 99 Filed 03/25/20 Page 1 of 2 Page ID #:1310



                                                                     FILED
                                                           CLERK, U.S. DISTRICT COURT
 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX                                          MAR. 25, 2020
     Assistant United States Attorney
 3                                                       CENTRAL DISTRICT OF CALIFORNIA
     Chief, Criminal Division
     DANIEL J. O’BRIEN (Cal. Bar No. 141720)                        CC
                                                           BY: ___________________ DEPUTY
 4
     Assistant United States Attorney
 5   Public Corruption & Civil Rights Section
          1500 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-2468
          Facsimile: (213) 894-2927
 8        E-mail:     daniel.obrien@usdoj.gov
     ELISA FERNANDEZ (Cal. Bar No. 172004)
 9   Assistant United States Attorney
       Attorneys for Plaintiff
10     UNITED STATES OF AMERICA
11                          UNITED STATES DISTRICT COURT
12                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
     UNITED STATES OF AMERICA,           ) No. CR 19-642-VAP
14
                                         )
                       Plaintiff,        ) ORDER SEALING DOCUMENT
15                                       )
                     v.                  ) [UNDER SEAL]
16                                       )
     IMAAD SHAH ZUBERI,                  )
17                                       )
                          Defendant.     )
18                                       )
                                         )
19                                       )
                                         )
20                                       )
21   For good cause shown, IT IS HEREBY ORDERED THAT:
22        The government’s ex parte application for sealed filing is
23   GRANTED.   The documents sought to be filed under seal and the
24   government’s ex parte application and proposed order shall be
25   filed under seal.      The government may produce the underlying
26   document as permitted or required by applicable law.
27

28
     Dated: March 25, 2020              ______________________________
                                        UNITED STATES DISTRICT JUDGE


                                          1
     Case 2:19-cr-00642-VAP Document 99 Filed 03/25/20 Page 2 of 2 Page ID #:1311




 1
     Submitted by:
 2

 3
     ________/s/_________________________
 4   DANIEL J. O’BRIEN
     Assistant United States Attorney
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                          2
